DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 08/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “nickel based”, “titanium based”, “tungsten based”, “cobalt based”, and “wear resistant material/surface” throughout the specification should read “nickel-based”, “titanium-based”, “tungsten-based”, “cobalt-based”, and “wear-resistant material/surface”; “the wear resistant surface 120” in Paragraph [0061], Line 4 should read “the wear-resistant surface 126”; “housinginterior” in Paragraph [0087], Line 4 should read “housing interior”.  
Appropriate correction is required.
The use of the term “Inconel 625/718” and “Waspaloy” which are trade names or marks used in commerce, has been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1-7, 15-16, 19-20, 22-23, and 25-26 are objected to because of the following informalities:  
“nickel based”, “titanium based”, “tungsten based”, “cobalt based”, and “wear resistant material/surface” throughout the claims should read “nickel-based”, “titanium-based”, “tungsten-based”, “cobalt-based”, and “wear-resistant material/surface”. 
“a bushing” in Claim 19, Line 3 should read “the bushing”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 19-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-12 disclose the limitation “the profiled contour”.  However, Claim 10 (upon which Claims 11-12 depend) discloses three profiled contours: on the inside circumferential surface, the outside circumferential surface, and the flange.  It is unclear to which profiled contour “the profiled contour refers”.
For the purposes of compact prosecution, “the profiled contour” is being treated as the profiled contour of the outside circumferential surface.
 Claim 19 discloses the limitation “the bushing” in Line 4.  However, Claim 19 discloses the bushing being disposed in each of the plurality of apertures.  Therefore, it is unclear to which bushing “the bushing” refers.
For the purposes of compact prosecution, “the bushing” is being treated as meaning “each bushing”.
Claims 20-22 and 24 disclose the limitation “the shaft”, and Claim 23 discloses the limitation “the wear resistant material”.  However, Claim 19 (upon which Claims 20-24 depend) discloses multiple shafts and wear-resistant materials, due to the disclosure of multiple bushings.
Claim 25 recites the limitation "the profiled contour" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 25 nor Claim 19 (upon which Claim 25 depends) disclose a profiled contour.
For the purposes of compact prosecution, Claim 25 is being treated as being dependent upon Claim 24, which does disclose a profiled contour.
Claim 25 also discloses the limitation “a wear-resistant material”.  However, Claim 25 already discloses a wear-resistant material as part of the bushing in Claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-12, 15-16, and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutknecht (US Patent No: 7,445,427) in view of Bruce (US Patent No: 7,220,098).
Regarding Claim 1: Gutknecht discloses a bushing (Figures 1-2, No. 14, 32, 56) for a stator vane assembly (46) of a gas turbine engine, the bushing comprising a tubular member (56) that is coaxial about a longitudinal axis and that extends a length between a first axial end (Figures 1-2, bottom) and a second axial end (Figures 1-2, top), the tubular member having an outside circumferential surface (52) thereon and an inside circumferential surface therein (surface opposite 52); and the tubular member being manufactured from a material; wherein (a) a portion of the inside circumferential surface; and (b) a portion of the outside circumferential surface has a wear-resistant material  (28, 38, 54; Column 3, Line 55; Column 4, Line 17) thereon.  Gutknecht, however, fails to disclose the material of the tubular member being selected from the group consisting of: a cobalt based alloy, a nickel based alloy, a graphite material, a cermet material and an alloy matrix comprising titanium, aluminum, niobium, manganese, boron, and carbon and a solid lubricant being dispersed in the alloy matrix.
Bruce teaches a bushing (Figure 3, No. 340) comprising a tubular portion made from a cobalt-based alloy (Column 9, Lines 18-24).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the tubular member of the bushing of Gutknecht out of a cobalt-based alloy, as taught by Bruce, for the purpose of strengthening the tubular member of the bushing (Column 9, Lines 18-25).
Regarding Claim 2: Gutknecht, as modified by Bruce, disclose the bushing of Claim 1, wherein the tubular member comprises a flange (Gutknecht: 32) extending radially outward from the first axial end (Gutknecht: Figure 2), wherein a portion of the flange has the wear-resistant material (Gutknecht: 48) thereon (Gutknecht: Figure 2).
Regarding Claim 5: Gutknecht, as modified by Bruce, disclose the bushing of Claim 2, wherein the wear-resistant material is a ceramic material (Gutknecht: Column 3, Lines 55-58).
Regarding Claim 10: Gutknecht, as modified by Bruce, discloses the bushing of Claim 2, wherein the at least a portion of the inside circumferential surface, a portion of the outside circumferential surface and a portion of the flange have a profiled contour (Gutknecht: Figure 2 – the flat surfaces of the inside circumferential surface, the outside circumferential surface, and the flange are considered profiled contours).
Regarding Claim 11: Gutknecht, as modified by Bruce, discloses the bushing of Claim 10, wherein the profiled contour comprises a radiused segment (Gutknecht: Figure 2 – flat surfaces are radiused segments with an infinite radius of curvature).
Regarding Claim 12: Gutknecht, as modified by Bruce, discloses the bushing of Claim 11, wherein the profiled contour comprises a cylindrical segment (Gutknecht: Figure 2 – the flat surfaces form a cylindrical profile).
Regarding Claim 3: Gutknecht, as modified by Bruce, discloses the bushing of Claim 1, wherein the wear-resistant material is a ceramic material (Gutknecht: Column 3, Lines 55-58).
Regarding Claim 7: Gutknecht, as modified by Bruce, discloses the bushing of Claim 1, wherein the wear-resistant material defines a wear-resistant surface that has a profiled contour (Gutknecht: Figures 2-3 – the flat wear-resistant surfaces are considered profiled contours).
Regarding Claim 8: Gutknecht, as modified by Bruce, discloses the bushing of Claim 7, wherein the profiled contour comprises a radiused segment (Gutknecht: Figure 2 – flat surfaces are radiused segments with an infinite radius of curvature).
Regarding Claim 9: Gutknecht, as modified by Bruce, discloses the bushing of Claim 8, wherein the profiled contour comprises a cylindrical segment (Gutknecht: Figure 2 – the flat surfaces form a cylindrical profile).
Regarding Claim 15: Gutknecht, as modified by Bruce, discloses the bushing of Claim 1, wherein a dry film lubricant is disposed on the wear-resistant material (Gutknecht: Column 3, Lines 47-53).
Regarding Claim 16: Gutknecht, as modified by Bruce, discloses the bushing of Claim 1, wherein the tubular member has at least two portions of the inside circumferential surface with the wear-resistant material segments thereon and the inside circumferential surface has an exposed inner area located between the at least two segments of the wear-resistant material (Gutknecht: Figure 2).
Regarding Claim 18: Gutknecht, as modified by Bruce, discloses the bushing of Claim 1 installed in an aperture in a casing (Gutknecht: Figure 1, No. 22) of a gas turbine engine.
Regarding Claim 19: Gutknecht, as modified by Bruce, discloses a stator vane assembly (46) of a gas turbine engine, the stator vane assembly comprising an engine casing (22) having a plurality of apertures therein (Figure 1); the bushing (14, 32, 56) of Claim 1 disposed in each of the plurality of apertures (Figure 1); and a shaft (12) extending into each bushing (Figure 1).
Regarding Claim 20: Gutknecht, as modified by Bruce, discloses the stator vane assembly of Claim 19, wherein each shaft is manufactured from a titanium-based alloy (Bruce: Column 9, Lines 13-17).
Regarding Claim 21: Gutknecht, as modified by Bruce, discloses the stator vane assembly of Claim 19, wherein the shaft comprises a shaft-flange (Gutknecht: 44) extending radially outward from an axial end thereof (Figure 3).
Regarding Claim 22: Gutknecht, as modified by Bruce, discloses the stator vane assembly of Claim 21, wherein the shaft has the wear-resistant material (Gutknecht: 30, 50) thereon (Figure 3).
Regarding Claim 23: Gutknecht, as modified by Bruce, discloses the stator vane assembly of Claim 22, wherein the wear-resistant material is selected from a ceramic material (Gutknecht: Column 3, Lines 55-58).
Regarding Claim 24: Gutknecht, as modified by Bruce, discloses the stator vane assembly of Claim 19, wherein the shaft has a profiled contour exterior surface extending axially therealong (Gutknecht: Figure 3 – the flat surfaces of the shaft are considered profiled contours).
Regarding Claim 25: Gutknecht, as modified by Bruce, discloses the stator vane assembly of Claim 24, wherein at least a portion of the profiled contour exterior surface has a uniform thickness of a wear-resistant material (30, 50) thereon (Figure 3).
Regarding Claim 26: Gutknecht discloses a stator vane assembly (46) of a gas turbine engine, the stator vane assembly comprising an engine casing (22) having a plurality of apertures defined by a housing interior surface (20) thereof; a bushing (14, 32, 56) disposed in each of the plurality of apertures; a shaft (12) extending into the bushing, the shaft comprising a cylindrical shaft-portion and a shaft-flange (44) extending radially outward from an axial end thereof and the shaft being manufactured from a material; the bushing comprising a tubular member (56) that is coaxial about a longitudinal axis and that extends a length between a first axial end (bottom) and a second axial end (top), the tubular member having an outside circumferential surface (52) thereon and an inside circumferential surface therein (Figure 2), the tubular member comprises a flange (32) extending radially outward from the first axial end; (a) a portion of the inside circumferential surface has a first wear-resistant material (28) thereon; (b) a portion of the outside circumferential surface has a second wear-resistant material (54) thereon; (c) a portion of the flange (48) has a third wear-resistant material thereon; (d) a portion of the cylindrical shaft-portion has a fourth wear-resistant coating (30) thereon; and (e) a portion of the shaft-flange has a fifth wear-resistant material (50) thereon; the first wear-resistant material engaging the fourth wear-resistant material in oscillatory rotational sliding; the third wear-resistant material engaging the wear-resistant resistant material in oscillatory rotational sliding; and the second wear-resistant material engaging the housing interior surface in oscillatory rotational sliding (Figures 1-3).  Gutknecht, however, fails to disclose the shaft material being selected from the group consisting of a titanium-based alloy and a nickel-based alloy and the tubular member being manufactured from a material selected from the group consisting of: a cobalt based alloy, a nickel based alloy, a graphite material, a cermet material and an alloy matrix comprising titanium, aluminum, niobium, manganese, boron, and carbon and a solid lubricant being dispersed in the alloy matrix. 
Bruce teaches a bushing (Figure 3, No. 340) comprising a tubular portion made from a cobalt-based alloy (Column 9, Lines 18-24) and a stator vane assembly comprising a shaft (350) made from a titanium-based alloy (Column 9, Lines 13-17).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the tubular member of the bushing of Gutknecht out of a cobalt-based alloy and the shaft of Gutknecht out of a titanium-based alloy, as taught by Bruce, for the purpose of strengthening the tubular member of the bushing and the shaft (Column 9, Lines 18-25).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutknecht and Bruce as applied to claims 1 and 2, respectively, above, and further in view of Krishnamurthy (US Publication No: 2007/0099027).
Regarding Claims 4 and 6: Gutknecht, as modified by Bruce, discloses the bushing of Claims 1-2; however, Gutknecht fails to disclose the wear-resistant material being applied via a high velocity oxygen fuel coating process.
Krishnamurthy teaches a bushing (Figures 4-5, No. 110, 112, 114) for a gas turbine stator vane (62), wherein the bushing comprises a wear-resistant material (118) applied to the bushing via a high velocity oxygen fuel coating process (Paragraph [0040], Lines 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the wear-resistant material onto the bushing of Gutknecht, as modified by Bruce, by a high velocity oxygen fuel coating process, as taught by Krishnamurthy, for the purpose of providing the material with nano-retention, less decarburization, finer spacing between hard particles and lesser embrittlement of the binder (Paragraph [0040], Lines 8-11).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutknecht and Bruce as applied to claim 1 above, and further in view of Armacost (US Patent No: 3,015,242).
Regarding Claim 13: Gutknecht, as modified by Bruce, discloses the bushing of Claim 1; however, Gutknecht fails to disclose the outside circumferential surface having an undercut formed therein that extends a depth radially inward from the outside circumferential surface.
Armacost teaches a bushing (Figures 1-2, No. 12) comprising an outer circumferential surface, wherein the surface has an undercut (23) that extends a depth radially inward from the outside circumferential surface (Figures 1-2; Column 2, Lines 33-37).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the outer circumferential surface of the bushing of Gutknecht, as modified by Bruce, with an undercut, as taught by Armacost, for the purpose of preventing axial movement of the bushing (Column 2, Lines 38-44).
Regarding Claim 14: Gutknecht, as modified by Bruce, discloses the bushing of Claim 1; however, Gutknecht fails to disclose the outside circumferential surface having a pattern formed therein and an undercut formed on the remaining portions of the outside circumferential surface.
Armacost teaches a bushing (Figures 1-2, No. 12) comprising an outer circumferential surface, wherein the surface has a pattern (25) formed therein and an undercut (23) formed on the remaining portions of the outside circumferential surface (Figures 1-2; Column 2, Lines 33-37).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the outer circumferential surface of the bushing of Gutknecht, as modified by Bruce, with a pattern and an undercut, as taught by Armacost, for the purpose of preventing axial movement of the bushing (Column 2, Lines 38-44).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutknecht and Bruce as applied to claim 16 above, and further in view of Masahito (JPH 04147956 A).
Regarding Claim 17: Gutknecht, as modified by Bruce, discloses the bushing of Claim 16; however, Gutknecht fails to disclose the exposed inner area being recessed a depth radially outward of the inside circumferential surface.
Masahito teaches a bearing (Figure 2) comprising an exposed inner area (120 being recessed a depth radially outward of an inside circumferential surface (Figure 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the inner circumferential surface of Masahito in for the inner circumferential surface of Gutknecht, as modified by Bruce.  Both inner circumferential surfaces are known elements for bushings, and to substituting the inner circumferential surface of Masahito in for the inner circumferential surface of Gutknecht, as modified by Bruce, still results in a bushing for a shaft of a turbine stator vane (Masahito: Figure 2).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the inner circumferential surface of Masahito in for the inner circumferential surface of Gutknecht, as modified by Bruce.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745